Citation Nr: 0716687	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1983 to November 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in March 2006.  A transcript of the hearing is in the 
claims file.


FINDINGS OF FACT

1.  In August 1995, the RO denied service connection for 
PTSD.  The veteran was notified of the decision and his 
appellate rights and he did not appeal.

2.  Evidence received since the August 1995 RO decision is 
either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the August 1995 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for PTSD have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
his claim to reopen a previously denied claim in May 2002.  
He was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in December 2002 and March 2006.  In 
a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This information was 
provided in the December 2002 correspondence.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Here, a letter dated in 
March 2006 specifically included this information.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  Because the veteran seeks to 
verify an as yet unverified period of service as a critical 
part of his claim, the RO has also made multiple requests to 
verify the veteran's periods of service and his duties in 
service by seeking information from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The RO has 
also requested information and received a response from the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
formerly know as the Center for Unit Records Research (CURR).  
The veteran was informed of the results of these inquiries.  
The veteran was afforded the opportunity to provide testimony 
before the undersigned Veterans Law Judge in March 2006 at 
the RO.  Further attempts to obtain additional evidence would 
be futile.  

Additionally, there is no duty to obtain a VA examination or 
opinion because new and material evidence has not been 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Factual Background and Analysis

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran asserts that he is entitled to service connection 
for PTSD because he currently has PTSD that is related to 
specific stressors he experienced as a Navy SEAL.  He 
reported that he was in combat in Iran in 1985 and 1986.  He 
states stressful incidents also happened in Panama in 
December 1989 during Operation Just Cause, and while he was 
serving with a mine sweeper in the Persian Gulf from August 
1990 to February 1992.  Although official records do not show 
that he had additional active service beyond November 1987, 
he argues these are in error.  

The veteran filed his initial claim for service connection 
for PTSD in March 1995.  

The evidence considered in conjunction with that claim was 
comprised of service medical records, which included those 
for his period of service from October 1983 through November 
1987, as well as a report of physical examination for re-
enlistment in August 1989 do not show a complaint or 
diagnosis of PTSD.  

Other records included service personnel records including 
the veteran's DD form 214.  This data did not reflect SEAL 
training nor did the records show any designation of SEAL 
service.  His decorations noted include the First Sea Service 
Deployment Ribbon.  He attended Naval Aircrew Survival 
School.  He was transferred to the Naval Reserve in November 
1987.  He was discharged from the Reserves in August 1991.  
He had one year and four months of cumulative sea service.  
He was a communications and intelligence specialist.  His DD 
form 214 reflects pay grade of E3.  There is no indication 
that he served in Operation Just Cause or that he was on 
active duty after November 1987.

Treatment records from the Topeka VA medical Center (VAMC) 
dated from November 1988 through July 1995 showed findings of 
alcohol dependence, personality and adjustment disorder with 
depressed mood, and possible PTSD due to childhood trauma and 
abuse.  He reported he was in the Navy and in February 1990 
he noted his only income was from the Reserves.  

In August 1995, the RO issued a rating decision denying the 
claim.  It noted a lack of evidence establishing combat 
during the verified service, including a lack of evidence of 
combat in Iran as alleged.  There was a lack of confirmed 
service-related stressor to support the finding of PTSD.  The 
RO informed the veteran of this rating decision as reflected 
in correspondence dated August 22, 1995.  The veteran did not 
file a timely appeal and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2006).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  In order for 
a claim for service connection for PTSD to be successful 
there must be (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In order to successfully reopen his claim, the veteran must 
present new and material evidence; that is evidence not 
previously submitted to agency decisionmakers that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
In 1995, the claim was denied for the following reasons:  
available records did not show involvement in combat, nor did 
they confirm statements made regarding his service (places 
and dates of service);and finally, medical evidence, while 
diagnosing PTSD, attributed it to events occurring during 
childhood.

The evidence added to the record since the 1995 rating 
decision includes the veteran's request to reopen his claim 
reiterating his contention that the disorder is related to 
stressors in service.  He has stated in detail, in written 
documents and in his testimony before the undersigned, that 
he was involved in Operation Just Cause in 1989 and that an 
officer he was with, J.C., was killed in Panama.  He also 
detailed his experience being filmed by CNN while landing on 
a beach during an invasion in January 1991 as part of Desert 
Storm.  He reported he was part of a group of SEALS that 
stormed Bahrain.  He noted he was swimming on a SEAL mission 
in that area when one of his comrades struck a mine and died.  
The veteran reported he himself was knocked to the bottom of 
the sea by a mine explosion during this alleged period of 
service.  He also has memories of dead, burnt and mangled 
bodies from this period of his service.  

Records from VA dated following the 1995 rating decision 
through 2005 show that he continues to receive treatment for 
PTSD including group therapy and ceramics.  The NPRC reported 
in January 2004 that service was only verified from October 
19,1983, through November 5, 1987.  It was noted that there 
was no active service following that time.  The service 
personnel records file was sent to VA.  NPRC noted in June 
2004 that all records available had been sent to the VA 
previously.  In August 2004, the NPRC and JSRRC were asked to 
verify any service of the veteran from 1991 to 1992 and to 
verify any of the alleged stressors.  Again, no service for 
the veteran was verified.  However, in August 2005, JSRRC did 
document, through contact with Navy Code 55, that officer 
J.C. was killed in action in Panama in December 1989 during 
Operation Just Cause.  JSRRC noted that a Washington Post 
newspaper article was consistent with the veteran's account 
that this man was killed at the Panamanian airport during 
unexpected resistance.  However, JSRRC specifically pointed 
out that the veteran's duties, assignments and 
accomplishments should be located in his official military 
personnel file.  

In September 2005, the veteran submitted a buddy statement 
from A.J.H., notarized and signed in November 2003 indicating 
that this individual met the veteran in service in 1982 and 
ran across him again in Saudi Arabia in 1990 or 1991 while he 
(A.J.H.) was in the Army.  He ran into the veteran again in 
Topeka in 1997 and had remained friends since then.  

In March 2006, the veteran testified before the undersigned 
that he re-enlisted in the Navy in 1988 and then went on to 
serve in Desert Storm/Shield during which time he was exposed 
to stressors causing PTSD.  He reported he served on SEAL 
Team 6 from 1988 to 1992.  He was on the USS Kennedy 
primarily but also on other ships.  He was subject to one 
non-judicial punishment during that time period for tapping 
into a satellite phone number and allowing others to make 
calls home from the number.  He reported that he was part of 
an anti-terrorist group like Delta Force.  He expressed 
frustration with being unable to find a record of his service 
after 1987, and stated it was like he was a ghost.  He stated 
that his position was classified.  He reported that he 
entered service in 1981 rather than in 1983 which was noted 
on his official record.  The veteran also claimed he was 
unfamiliar with the handwriting on his 1995 claim form.  He 
testified that he believes he received Social Security 
benefits in 1994 and that he was discontinued and then he 
reapplied later.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
1995 rating decision is either cumulative or redundant of the 
evidence of record or does not relate to an unestablished 
fact necessary to substantiate the claim.  The evidence added 
to the record does not include evidence corroborating a 
stressor or establishing that the veteran engaged in combat.  
VA attempts to verify additional periods of service have 
yielded no such information.  Although JSRRC verified the 
fact that an officer was killed in Operation Just Cause, no 
evidence documents the veteran's active service during that 
period or places him at that location while on active duty.  
Moreover, no documentation remotely suggests he was on active 
duty as he has stated, after November 5, 1987.  Further, 
there is no evidence of award of the Armed Forces 
Expeditionary Medal, which was awarded for participation in 
Operation Just Cause, nor is there any award or designation 
suggesting that he was a SEAL.  Significantly, this added 
evidence tends to show he was not on active duty when he 
alleged his stressors occurred, so it does not raise a 
reasonable possibility of substantiating the claim.  The 
veteran's statements, the testimony, the lay statement and 
the additional medical reports are essentially cumulative of 
the evidence previously considered and do not raise a 
reasonable possibility of substantiating the claim.  In sum, 
this evidence is cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
lay statements concerning diagnosis and causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statement from his friend does not tend to show 
that the veteran was on active service when the veteran ran 
into him in 1990 or 1991.  The testimony that he applied for 
and received SSA benefits is not material, as the issue here 
is whether a stressor occurred in verified service from 1990 
to 1992.  With the lack of evidence of verified service, the 
veteran's assertions are not new and material.  The 
unestablished fact that must be established is a verified 
stressor during a period of active service.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for post traumatic 
stress disorder remains denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


